Citation Nr: 9929301	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  98-14 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a compensable evaluation for status post 
fracture of the fourth and fifth metacarpal bones of the 
right hand, on appeal from the initial grant of service 
connection.

ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a May 1998 rating determination by the Boston, 
Massachusetts, Regional Office (RO), which granted service 
connection for status post fracture of the fourth and fifth 
metacarpal bones of the right hand and assigned a 
noncompensable evaluation.

REMAND

Initially, the Board notes that this claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998).  
This finding is based on the veteran's evidentiary assertion 
that his service-connected disability has increased in 
severity.  See Drosky v. Brown, 10 Vet. App. 251, 254 (1997) 
(citing  Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  There is a further duty to assist the veteran in 
developing the facts pertinent to his claim pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).

The veteran contends that his service-connected right hand 
fracture residuals are more disabling than the current 
noncompensable rating reflects.  Of record is a February 1998 
VA orthopedic examination which the Board finds insufficient 
for evaluation purposes.  Complete range of motion testing in 
all directions for the right hand was not accomplished.  
Also, the examiner failed to express an opinion as to whether 
pain could significantly limit functional ability of the 
right hand during flare-ups or when used repeatedly over a 
period of time.  The circumstances of this claim, including 
the nature of the disability and the veteran's contentions on 
appeal, raise a question regarding the extent to which he has 
functional impairment due to pain and is thereby entitled to 
a higher rating on the basis of pain pursuant to 38 C.F.R. 
§§ 4.40, 4.45 (1998).  The matter is discussed at length in  
DeLuca v. Brown, 8 Vet.App. 202 (1995) and Hicks v. Brown, 
8 Vet.App. 417 (1995), both of which are referred to the 
attention of the RO.

Therefore, the Board is compelled to find that reexamination 
of the veteran is necessary in the present case in order to 
allow for proper assessment of right hand disability under 38 
C.F.R. §§ 4.40, 4.45 (1998).  The Board further notes that as 
regards painful motion of the right hand, the provisions of 
38 C.F.R. § 4.59 (1998) must be considered.  

The Board also notes that the present case involves the 
initial rating for the veteran's service-connected right hand 
disability.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals, 
prior to March 1, 1999) (Court) recently recognized a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In the case of an initial rating, separate ratings 
can be assigned for separate periods of time-a practice 
known as "staged" rating.  The RO, in determining 
entitlement to a compensable rating should therefore consider 
the appropriateness of assigning "staged" ratings. 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain any additional 
VA treatment records pertaining to the 
veteran's service-connected right hand 
disability since service.  These records 
should include hospital reports, 
physician treatment notes, and any other 
records not previously made a part of the 
claims folder.  Complete copies of all 
records should be associated with the 
claims file.

2.  The veteran should undergo a VA 
orthopedic examination to determine the 
current manifestations and severity of 
his service-connected right hand 
disability. All indicated tests and 
studies, to include X-rays, should be 
conducted and all findings should be 
reported in detail.  A complete diagnosis 
should be provided.  The examination 
report should include a detailed account 
of all manifestations of each disability 
found to be present.  Range of motion 
studies should be specifically reported 
in degrees, in all directions.  On the 
basis of both current examination 
findings and a thorough review of all 
records in the claims file, the examiner 
should describe in detail the extent of 
all functional impairment due to the 
service-connected right hand disability 
which results from pain, particularly 
pain on motion.  Considerations such as 
weakness, incoordination or reduction of 
endurance should be discussed to the 
extent necessary.  These determinations 
should, if feasible, be expressed in 
terms of additional range of motion loss.  
Additional limits on functional ability 
during flare-ups should also be 
expressed, in terms of additional degrees 
of limitation, if feasible.  The basis 
for the conclusions reached should be 
stated in full.  It is imperative that 
the examiner review the entire claims 
folder in connection with the 
examination.

3.  Upon receipt of the examination 
report, the RO should review the report 
to ensure that it is adequate for rating 
purposes.  If not, the RO should return 
the examination report to the examining 
physician and request that all questions 
be answered.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  All conclusions 
should be articulated, in light of the 
analysis set forth in DeLuca, Id. and 
Hicks, Id., and all other applicable VA 
regulations, including 38 C.F.R. §§ 4.40, 
4.45 and 4.59 (1998), should be 
specifically discussed as well as all 
information added to the file since the 
last supplemental statement of the case.  
The RO should consider whether staged 
ratings are appropriate in this case, in 
accordance with the decision of the 
Court, discussed above.  If the decision 
remains adverse to the veteran, a 
supplemental statement of the case should 
be furnished and the veteran provided an 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. JIVENS-MCRAE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




